Citation Nr: 0800853	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06 03-943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of right shoulder condition, currently rated 
at 10 percent disabling.  

2.  Entitlement to an effective date prior to November 24, 
2003, for the grant of service connection for right shoulder 
condition.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to June 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision rendered by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veteran Affairs (VA), which granted service connection for a 
right shoulder condition and assigned a rating of 10 percent 
disabling, effective November 24, 2003.  

The issue of entitlement to an effective date prior to 
November 24, 2003, for the grant of service connection for 
right shoulder condition is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a February 2006 VA Form 9, Appeal to Board of Veterans' 
Appeal, the veteran indicated that he wished to appeal only 
the effective date of his grant of service connection for 
right shoulder disability, not the disability rating 
assigned.  


CONCLUSION OF LAW

The veteran did not perfect an appeal as to the disability 
rating assigned for his right shoulder disability.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted service connection for right shoulder 
disability in a RO decision dated May 2004.  The veteran was 
assigned a rating of 10 percent disabling, effective November 
24, 2003.  The veteran expressed disagreement with the 
effective date issued, but has not expressed any disagreement 
with the assigned disability rating.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200-02.  After a Statement of the Case (SOC) was 
issued addressing the disability rating assigned, the veteran 
submitted a Form 9 indicating that he only wished to appeal 
the effective date assigned.  Thus, there is no current 
controversy on appeal to the Board with respect to the 
disability rating and the Board lacks jurisdiction over this 
issue.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Accordingly, 
this issue must be dismissed without prejudice to the 
veteran.


ORDER

The appeal is dismissed.


REMAND

In January 2005, the veteran filed a timely Notice of 
Disagreement (NOD) with a May 2004 RO decision which granted 
service connection for right shoulder disability and assigned 
an effective date of November 24, 2003.  The veteran 
indicated in the NOD that he disagreed with the effective 
date issued by the RO.  In February 2006, the veteran 
submitted a Form 9 letter and reiterated that he was only 
appealing the effective date issued in the May 2004 decision, 
not the disability rating assigned.  Although a SOC was 
issued regarding the assigned rating, a SOC has not been sent 
to the veteran regarding the effective date.  In Manlicon v. 
West, 12 Vet. App. 238 (1999), the Court indicated that where 
a veteran expresses disagreement in writing with a decision 
by an agency of original jurisdiction and the agency of 
original jurisdiction fails to issue an SOC, the Board should 
remand the matter for issuance of an SOC.  In view of this 
procedural defect, this matter is remanded.  

With respect to the notification requirements of the VCAA, 
the Board observes that the appellant has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  On remand, the RO should provide him with a 
VCAA compliant notice letter.  

This matter is REMANDED for the following action:

1.  A SOC should be issued to the veteran 
concerning the issue of entitlement to an 
effective date prior to November 24, 2003.  
The veteran should be advised of the 
necessity of filing a timely substantive 
appeal if he wants the Board to consider 
the issue.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


